Citation Nr: 1639582	
Decision Date: 09/30/16    Archive Date: 10/13/16	

DOCKET NO.  13-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary
to a right foot disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
August 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement dated in March 2011 and the RO issue a statement of the case dated in April 2013.  The Veteran submitted her substantive appeal in April 2013.

The Veteran was scheduled for a December 2013 videoconference hearing but
canceled the request.  The Veteran has not indicated that she seeks to reschedule a
hearing.  38 C.F.R. § 20.704.

In April 2015, the Board reopened the Veteran's claims of entitlement to service connection for a left hip disability, and remanded the claim, as well as the claim for a right foot disability, for further development and adjudication.


FINDINGS OF FACT

1.  Right foot pes planus was noted on the service entry examination and was not aggravated in active service beyond natural progression. 

2.  A right foot disability, to include hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot, did not have its clinical onset in service and is not otherwise related to active duty.   

3.  Left hip bursitis did not have its clinical onset in service and is not otherwise related to active duty.   


CONCLUSIONS OF LAW

1.  Pes planus of the right foot was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for an award of service connection for a right foot disability, to include hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot, has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for left hip bursitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In a May 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims that fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, this matter was remanded in April 2015 in order to request that the Veteran clarify the dates during which she has used different last names and identify
any other relevant treatment that she has received.  The Board also requested that VA examinations for each of the Veteran's claimed disabilities be afforded.  On remand, the Veteran was sent a letter dated in October 2015 requesting the information regarding the Veteran last names and medical records.  The Veteran did not reply to this request.  The Veteran was also afforded VA examinations dated in March 2016 that were responsive to the remand requests.  As such, the Board finds that there was substantial compliance with the terms of the Board's April 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In addition, a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, with respect to the Veteran right foot disability, flat feet were noted upon entrance.  As a result, the presumption of soundness will not apply to any diagnosed flat feet and service connection will only be warranted if the disability was aggravated by service.  With respect to aggravation the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C F R § 3 306(a).   Temporary or intermittent flare ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v Principi, 276 F 3d 1341 (Fed Cir 2002). 

In order to determine whether the Veteran has a right foot disability or disabilities that are related to her military service, the Veteran was afforded a VA examination dated in March 2016.  The examiner reviewed the Veteran's claims file in connection with the examination. The examiner noted diagnoses of pes planus, hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot.  The examiner opined that these disabilities were less likely than not incurred in or caused by military service.  The examiner stated that the Veteran's pes planus clearly existed prior to active duty service.  In this regard, the examiner noted that the Report of Medical History and Medical Examination dated in June 1989 indicated that that Veteran had asymptomatic mild pes planus.  The examiner also found that the pes planus, right foot, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner indicated that, in the June 1989 enlistment examination, the pes planus was mild and asymptomatic and there was no evidence of any other foot problems or a history of foot trouble in the service treatment records.  The examiner also found that the hammer toes and bunionectomy, resection of third proximal phalanx had less likely originated or etiologically related to active duty service because service treatment records did not indicate evidence of diagnosis or recurring complaints or treatment for hammer toes or bunion of third toe on right foot.  The examiner found that there was insufficient evidence documented in available medical record to establish a relationship to active duty service.  

With respect to the Veteran left hip claim, the Veteran was also afforded a VA examination dated in March 2016.  The examiner reviewed the Veteran's claims file in connection with the examination.  The examiner noted a diagnosis of left hip bursitis.  After examination, the examiner opined that the left hip disability was less likely than not incurred in or caused by military service.  The examiner found that the Veteran's service treatment records noted hip pain (the side was not specified).  However, there was no indication of recurring complaints of left hip pain or treatment or a diagnosis for left hip disability in service. The examiner also opined that the diagnosed left hip bursitis was at least as likely as not aggravated beyond its natural progression by the Veteran's right foot disability. The examiner stated that the Veteran was likely to compensate for right foot pain by bearing more weight on the left lower extremity, which was likely to cause inflammation of left hip bursa.  Over time this was likely to worsen and cause left hip bursitis. 

In this regard, with respect to the Veteran's complaints of left lower extremity and hip pain, the Board also notes that the Veteran has been service-connected for lumbar fusion with intervertebral disc syndrome and right and left lower extremity radiculopathy associated with the lumbar spine. 

The Board has also reviewed the Veteran's outpatient treatment records.  However, no contrary opinions are of record.

Based on the foregoing, the Board finds that service connection is not warranted for a right foot disability, to include pes planus, hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot.  The service treatment records indicated that the Veteran was noted to have asymptomatic mild pes planus upon service entry.  As such, the presumption of soundness does not apply to such disability.  In addition, the March 2016 VA examiner found that the disability was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner also found that the diagnosed hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot, were not related to or caused by the Veteran military service.  Finally, the Veteran was diagnosed with left hip bursitis.  However, the March 2016 VA examiner found that this disability was less likely than not incurred in or caused by military service.  And while this examiner did find that the Veteran's left hip was likely aggravated by the Veteran's right foot disabilities, as noted above, these were not found to have been caused or aggravated beyond the natural progression by military service.  No contrary opinions are of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners considered an accurate history, provided a definitive opinions, and supported the opinions with a rationale.  As such, the opinions are highly probative.  

The Veteran has contended that her claimed disabilities are related to her service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that foot and left hip pain in service may represent the onset of disability is plausible, therefore, the Veteran's claim that current left hip and right foot pathology is related to service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in 

contention.  Not all competent evidence is of equal value.  The Board finds the 2016 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The Veteran did not offer details of why she felt pertinent disability was related to service other than general statements.  She did not explain the difference in pain from the pre-existing pes planus and the other right foot pathology discovered after service or how she differentiated left hip pain due to radiculopathy and that due to bursitis.  Her claim is not substantiated by the overall record and less than convincing.  Additionally, as such disabilities are not chronic diseases, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disability, to include pes planus, hammer toes of right foot, and resection third proximal phalanx, bunionectomy right foot, is denied.

Service connection for left hip bursitis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


